 1   Dan R. Schanz, OSB# 961114
     E-mail: dan@schanzlawler.com
 2   Schanz Lawle1\ P.C,
     825 Liberty Street NE
 3
     Salem, OR 97301
 4   Telephone: 503-585-5555
     Facsimile: 503-364-9264
 5   Attorney for Defendant State Farm
     kfutual Automobile Insurance Company
 6

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
 8                                   EUGENE DIVISION
 9
     ESTATE OF MICHAEL IVAN                             )
10
     STEENKOLK, by and through its personal             )
     representative, Alyssa Janelle Steenkolk,          )
11                                                      )
               Plaintiff,                               )   ORDER GRANTING DISMISSAL
12                                                      )
           vs.                                          )
13                                                      )
     STATE FARM MUTUAL AUTOMOBILE )
14   INSURANCE COMPANY, an Illinois                     )
     company,                                           )
15
                                                        )
16
               Defendant.                               )
     _______;_c....:..::...:..:.._:__:c----'--'----��---·



17                   IT IS HEREBY ORDERED that the above-encaptioned case be

18   dismissed with prejudice and •.vithout costs to any party upon the grounds and for the

19   reasons that the same has been arbltrated through binding arbitration pursuant to the

20   Stipulation for Abatement filed on December 4, 20!8.�� �

21                Dated this [?i�ay o f August , 2019       � � ,,___}
                                                            Ann Aiken
22                                                          U.S. District Judge
23   Order Prepared and Submitted
     SCHANZ LAWLER, P.C.
24   Dan R. Schanz, OSB# 961114
     E-mail: dan@schanzlawler.com
25   Attorney for Defendant State
     Farm kfutual Automobile
     Insurance Company

     Page I - ORDER GRANTING DISivllSSAL
